Citation Nr: 1707755	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  15-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for an ankle condition, left status post fusion (previously rated as left ankle disability).

2. Entitlement to a rating in excess of 20 percent for a right hand cold injury with residual cold sensitivity and degenerative joint disease.

3. Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss.  

4.  Entitlement to additional special monthly compensation based on the need for aid and attendance for the Veteran's spouse. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1951 to March 1953, to include service during the Korean Conflict. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which increased the Veteran's evaluation for an ankle condition, left status post fusion (hereinafter referred to as left ankle disability) from 20 percent to 30 percent, effective May 20, 2014, and denied his claims for a rating in excess of 20 percent for a right hand cold injury with residual cold sensitivity and degenerative joint disease, and a rating in excess of 10 percent for bilateral sensorineural hearing loss. In February 2015, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues. The Board notes that, in the September 2014 rating decision, the RO increased the Veteran's disability rating for his left ankle disability from 20 percent to 30 percent. As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his February 2015 substantive appeal, the Veteran requested a hearing before the Board. In April 2015, the Veteran withdrew his request for a hearing; consequently, there remain no outstanding hearing requests of record. 38 C.F.R. § 20.704(e). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims for entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss and entitlement to additional special monthly compensation based on the need for aid and attendance for the Veteran's spouse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's left ankle disability manifested ankylosis of the left ankle, subtalar and/or tarsal joint with plantar flexion of less than 30 degrees and dorsiflexion between 0 and 10 degrees in the left ankle, without abduction, adduction, inversion or eversion deformity. 

2. For the entire appeal period, cold injury residuals and degenerative joint disease of the right hand manifested with arthralgia or other pain, cold sensitivity, and osteoarthritis, without tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent, for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

2. The criteria for a rating in excess of 20 percent, for a right hand cold injury with residual cold sensitivity and degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 
Here, the Veteran's claim was filed as a fully developed claim (FDC) pursuant to VA's program to expedite VA claims.  Under this framework, the Veteran certifies via VA Form 21-526EZ that he has received "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits."  Thus, VA's duty to notify has been met. 

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service VA and private treatment records and reports have been obtained. The Veteran was provided VA medical examinations for his increased rating claims in July 2014.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.



II. Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

A. Left ankle disability

The Veteran contends that he is entitled to a higher disability rating for his left ankle disability. This disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270. The left ankle disability has been rated as 30 percent disabling since May 20, 2014. 

Under Diagnostic Code 5270, a 30 percent disability rating requires ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees. A 40 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5270, requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016). Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2016). 

In the July 2014 VA medical report, the Veteran was noted to have 5 degrees dorsiflexion and 5 degrees plantar flexion in the left ankle. The examiner noted that there was no subjective or objective evidence of painful motion, or that the Veteran would be limited by pain, fatigue or increased movement. The exam indicated ankylosis of the ankle, subtalar and/or tarsal joint with plantar flexion of less than 30 degrees and dorsiflexion between 0 and 10 degrees in the left ankle. The report noted that the Veteran's ankle condition did not impact his ability to work and that his left ankle exhibited no significant change since a November 2002 VA exam. The examiner noted that the Veteran was unable to articulate any significant change in his left ankle. Further, the report indicated that the Veteran did not require the use of any assistive devices as a normal mode of locomotion. The Veteran was able to manipulate stairs and provide care for his wife. The examiner noted that the Veteran had significant limitation of range of motion but attributed this to his fusion surgery.

With respect to the Veteran's left ankle disability, the Board finds that the Veteran's left ankle is appropriately evaluated as 30 percent disabling. The objective findings of record do not reflect plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees of the Veteran's left ankle ankylosis to warrant a higher evaluation under Diagnostic Code 5270. As noted above, the record evidence reflects plantar flexion of less than 30 degrees and dorsiflexion between 0 and 10 degrees. Thus, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for a left ankle disability. 

The Board has also carefully considered the Veteran's left ankle disability in light of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the rating criteria); 38 C.F.R. §§ 4.40, 4.45 (2016).  The Board notes that the Veteran's current 30 percent rating for ankylosis subsumes the criteria associated with the maximum schedular rating for loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016) (assigning a 20 percent rating for marked limitation of motion).  Where the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   

Lastly, in regard to scarring, the findings from the July 2014 VA examination report show that it is not painful, unstable, or deep, and does not comprise of a total area of 144 square inches (929 square centimeters).  Thus, a separate rating for scarring is not for consideration.  See 38 C.F.R. § 4.118, Schedule of Ratings-Skin.  
B. Right hand cold injury with residual cold sensitivity and degenerative joint disease

The Veteran contends that he is entitled to a higher disability rating for his right hand cold injury with residual cold sensitivity and degenerative joint disease. This disability has been rated under 38 C.F.R. §4.104, Diagnostic Code 7122, which pertains to cold injury residuals.  The current cold injury is rated as 20 percent disabling in both hands. The Veteran's claim focuses only on the current 20 percent evaluation for his right hand. 

Under Diagnostic Code 7122, a 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts. A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.104, Diagnostic Code 7122.

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes. Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122. Id. A second note provides that each affected part is to be evaluated separately. Id. 

In a July 2014 VA examination, the Veteran reported that his condition had worsened since a February 2009 exam. The Veteran reported tingling in temperatures lower than 40 degrees Fahrenheit and generalized stiffness in both hands for which he took 1 aspirin approximately 3-4 times per day. The examiner reported that the Veteran was able to bathe, dress, drive, and perform household chores such as cooking, cleaning, and laundry. The examiner noted arthralgia, cold sensitivity, and osteoarthritis in the right hand. The Veteran initially indicated that he could not make a fist but when asked to squeeze the examiner's hands to test grasp strength, the Veteran was able to flex all digits with firm pressure. The examiner noted passive range of motion and found that the Veteran had nearly full flexion of all digits of both hands and that his cold injury residuals do not impact his ability to work. In her remarks, the examiner indicated that there was no significant interval change in the Veteran's x-ray impression compared to the 2009 exam. There was mild progression of degenerative change at the radiocarpal joint of the right hand. 

The Board finds that the Veteran's right hand cold injury with residual cold sensitivity and degenerative joint disease is appropriately evaluated as 20 percent disabling. The current evaluation of 20 percent was based on the presence of arthralgia, cold sensitivity and X-ray abnormalities, including osteoarthritis. As indicated above, under Diagnostic Code 7122, an evaluation of 30 percent requires evidence of arthralgia or other pain and numbness and cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). The evidence of record does not support an evaluation of 30 percent. Therefore, the claim must be denied.

III. Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111  (2008). First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016). 

The rating criteria adequately contemplate the Veteran's left ankle disability. The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion, ankylosis, and deformities. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. The limitations on the Veteran's range of motion are functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion. Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

Similarly, the rating criteria adequately contemplate the Veteran's right hand cold injury. The diagnostic codes in the rating schedule corresponding to cold injury residuals provide disability ratings on the basis of arthralgia or other pain, numbness, or cold sensitivity, and other factors such as tissue loss, hyperhidrosis, and x-ray abnormalities. The Veteran's statements regarding restrictions on his ability to tolerate cold weather for long periods of time pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. 
As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Accordingly, referral for consideration of an extraschedular rating is not warranted. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996); Floyd v. Brown, 9 Vet. App. 88, 96  (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) may be an element of an appeal for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record. The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his left ankle disability or his right hand cold injury.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

      (CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for an ankle condition, left status post fusion (previously rated as left ankle disability) is denied.

A rating in excess of 20 percent for a right hand cold injury with residual cold sensitivity and degenerative joint disease is denied.


REMAND

Hearing Loss

With respect to the Veteran's increased rating claim for bilateral hearing loss, a review of the record evidence shows that he was examined most recently for this disability by VA in August 2014.  The examiner noted that the Veteran could not be tested because the test results revealed "non organic loss bilaterally."  Additionally, the examiner noted that a word recognition score was not appropriate "because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  The Board finds that the precise basis for the inability to obtain valid test scores is unclear.  In other words, it is unclear whether the "non organic loss bilaterally" is due to the Veteran or due to a temporary disease process of the ears.  For example, an April 2015 VA treatment record shows that the Veteran was seen for irritation of the ear canals and the physical examination revealed the presence of "debris" in his ears.  The Veteran was educated on proper ear care.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA audiological examination to attempt to obtain valid test results.  

Manlincon

In an April 2016 rating decision, the RO awarded the Veteran entitlement to aid and attendance for his spouse.  In correspondence received by the RO in May 2016, the Veteran expressed that he "would like to do a notice of disagreement to initiate an appeal" to the April 2016 rating decision.  The Veteran believes he should receive more compensation.  When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the Veteran's NOD has not been acknowledged by the RO.  Therefore, the Board remands the issue for appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a Statement of the Case that addresses the issue of entitlement to additional special monthly compensation based on the need for aid and attendance for the Veteran's spouse.  This discrete issue should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2014).

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. A complete rationale must be provided for any opinions expressed.  If the test results are deemed invalid, the examiner must specify the reason (e.g., due to the Veteran or due to a temporary disease process, such as debris, excess cerumen, etc.).  

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


